Citation Nr: 1126710	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scrub typhus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Waco, Texas VARO in June 2009 (which in pertinent part denied service connection for COPD and tinnitus) and September 2009 (which denied service connection for scrub typhus).  On March 2010 substantive appeal, the Veteran requested a hearing before the Travel Board at the RO; on June 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a June 2010 statement, the Veteran withdrew his hearing requests; the Board may therefore proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

The Veteran has not been afforded VA examinations with respect to any of the service connection claims on appeal.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding tinnitus, the Veteran has not been afforded a VA audiological examination.  While he does not have a clinical diagnosis of tinnitus, he is competent as a layperson to observe that he has experienced tinnitus symptoms for many years.  He alleges that his hearing was damaged by exposure to loud noises in service, specifically due to serving as a paratrooper in the 8th Infantry Division and being exposed to multiple kinds of gunfire, incoming mortar rounds, and Howitzer guns in Vietnam.  Service records confirm that he served in Vietnam as a light weapons infantryman, for which he also received a Combat Infantryman Badge, and he later served as a senior engineer equipment repairman (and thus was likely exposed to excessive noise in service).  As noise trauma is a known cause of tinnitus, the "low threshold" standard outlined in McLendon is met, and a VA nexus examination is necessary.

Regarding COPD and scrub typhus, the STRs indicate that the Veteran was hospitalized for treatment of scrub typhus in July and August 1966.  On July 1967 STR, the Veteran complained of abdominal cramps, dizziness, and nausea.  On November 1967 STR, the Veteran complained of headache, nausea, vomiting, stomach cramps, aches all over, bad chills, and a sore throat, and he had a temperature of 100 degrees; it was noted that he had returned from Vietnam 1 year earlier and had scrub typhus.  On November 1968 STRs, the Veteran complained of cough, sore throat, and dizziness; the impression was of an upper respiratory infection.  On November 1969 STR, the Veteran complained of fever, chills, headache, and malaise; he reported that he had malaria in 1965, though the STR noted the November 1967 STR finding that the Veteran had scrub typhus and not malaria; the impression was a rule-out diagnosis of recurrent malaria.  On further November 1969 STR, the Veteran reported the gradual onset of weakness with exertion in the previous 20 days, as well as possible evening fever and a dull steady upper abdominal aching associated with steady bifrontal headache and general malaise; he noted rigors with increased myalgia and malaise during the evening and night and a mild productive cough, and past history was noted to include scrub typhus in 1966 in Vietnam; the diagnosis was pneumococcal pneumonia, treated, and improved after hospitalization.  On August 1970 separation examination, all findings were normal on clinical evaluation, but it was noted that the Veteran had contracted scrub typhus in Vietnam in 1966.

The post-service treatment records indicate that the Veteran was diagnosed with COPD in January 2008 based on chest X-ray findings consistent with the disease.  As of June 2009 VA treatment, he was certified for home oxygen use.  The Board does note that the Veteran's history includes smoking 1 to 2.5 packs of cigarettes per day from age 12 until he stopped smoking in August 2008.  The Board also notes the Veteran's reports that his primary employment after service was construction and he reported working at a steel and paper mill.  

Although the post-service treatment records are negative for any findings or diagnosis regarding residuals of scrub typhus, the Veteran has stated (and is competent to observe) that he has continued since separation from service to have occasional bouts of fever with weakness and shaking, sometimes waking up at night with these symptoms; he contended that "scrub typhus is never gone".  In a July 2010 statement, the Veteran's representative asserted that the Veteran "was exposed and succumbed to parasitic pathogens [during service] that affected his immune system resulting in respiratory problems as seen today".

Under Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board may not substitute its own medical judgment or opinions for medical evidence.  There is no medical evidence of record one way or the other regarding any connection between the in-service scrub typhus and current pulmonary disease, and the Board is not competent to make any such findings itself.  Given the evidence of scrub typhus and additional recurrent symptoms in service, including an upper respiratory infection and pneumococcal pneumonia, the "low threshold" standard outlined in McLendon is met.  The questions presented (whether based on the entire record the Veteran's current COPD, and/or any current residuals of scrub typhus, is/are related to the initial occurrence of scrub typhus in service) are medical questions, and a VA nexus examination to determine the nature of, and likely etiology for, COPD and any current residuals of scrub typhus is necessary.

For all three claims on appeal, it appears there are outstanding private treatment records not yet in evidence.  On February 2008 VA treatment, the Veteran reported that he had "HHNT medication at home" that had been prescribed by a private physician before he first sought VA treatment for COPD the previous month.  Additionally, there is a notation in February 2008 of treatment and admission at Christus St. Michael hospital for COPD exacerbation.  A review of the claims file reveals that there are no treatment records in evidence from any private physician or Christus St. Michael hospital.  Such treatment records for COPD are pertinent, and may be critical, evidence in the matter of service connection for COPD and possibly for scrub typhus as well.  

Regarding tinnitus, it was noted on February 2008 VA treatment that the Veteran worked at the paper mill and had his hearing tested while employed there.  A review of the claims file reveals no audiological records from the Veteran's former employer.  Such treatment records for tinnitus are pertinent, and may be critical, evidence in the matter of service connection for tinnitus.  

Accordingly, further development for the complete treatment records, including from Christus St. Michael hospital, the Veteran's former employer, and any private treatment providers, is necessary.  

Additionally, a review of the claims file found the results of a Social Security Administration (SSA) Inquiry, which indicated that the Veteran became entitled to benefits in November 2007.  On a May 2009 Income-Net Worth and Employment Statement, the Veteran reported that he became totally disabled in November 2007, that he had received treatment during the previous 12 months for COPD, and that he received monthly income from SSA.  Indeed, the Board notes that in the June 2009 rating decision on appeal, the RO granted a non-service-connected pension on the basis that the Veteran became too disabled to work in November 2007 due in part to COPD.

The Board notes that, based upon the date of the Veteran's birth, he may have become entitled to age-based Social Security benefits in November 2007.  A review of the claims file found that an SSA decision has not been secured, therefore it is unclear whether the Veteran is receiving Social Security benefits due to his age or due to disability.  Inasmuch as the Board is unable to conclude that SSA records would not be relevant, development for such records may be necessary.  

Finally, a review of the claims file found that the most recent VA treatment records are from July 2009.  Records of any VA treatment for the disabilities at issue since that time are constructively of record and must be secured.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disabilities on appeal from the Shreveport VAMC since July 2009.

2.  The RO should inquire of SSA as to whether the Veteran is currently receiving benefits based on age or based on disability.  If the benefits are for disability, copies of SSA's determination on the Veteran's claim for SSA disability benefits, and of the medical records on which such determination was based.  

3.  The RO should ask the Veteran to identify all medical providers from whom he has received treatment for the disabilities on appeal since his discharge from service, including his former employer, the paper mill, which provided hearing tests.  The RO should ask the Veteran to submit authorizations to secure the complete records from the providers and employer identified and should then secure for the record copies of the complete clinical records (any not already associated with the claims file) of any treatment the Veteran identifies.

4.  After obtaining as much of the above evidence as exists, the RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the presence and likely etiology of any tinnitus disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Does the Veteran have tinnitus?

(b) If tinnitus is found, what is the most likely etiology for such tinnitus?   Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to noise trauma therein?

The examiner must explain the rationale for all opinions offered.

5.  After obtaining as much of the above evidence as exists, the RO should also arrange for a medical examination of the Veteran by an appropriate physician (preferably a respiratory/pulmonary specialist) to determine the nature and likely etiology of any respiratory/pulmonary disabilities found, including any residuals of scrub typhus, and in particular whether or not any such disability is related to his active duty service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current respiratory/pulmonary disabilities and any current disability that may be a residual of scrub typhus.

(b) As to each disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include reference to the 1966 in-service treatment for scrub typhus and subsequent upper respiratory infections, and comment as to whether the current respiratory/pulmonary disability picture presented is consistent with continued disability related to the original treatment of scrub typhus and upper respiratory infections in service.

The examiner must explain the rationale for all opinions offered.

6.  The RO should arrange for any further development suggested by the results of that sought above, and then readjudicate the matters on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


